             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 1 of 17




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


                                                  )
                                                  )
 UMG RECORDINGS, INC., CAPITOL                    )
 RECORDS, LLC, ABKCO MUSIC &                      )
 RECORDS, INC., SONY MUSIC                        )
 ENTERTAINMENT, ARISTA MUSIC,                     )
 ARISTA RECORDS LLC, SONY MUSIC                   )    Civ. Case No. 21-cv-5050
 ENTERTAINMENT US LATIN, ZOMBA                    )
 RECORDING LLC, ATLANTIC                          )    COMPLAINT
 RECORDING CORPORATION, ELEKTRA                   )
 ENTERTAINMENT GROUP INC., LAVA                   )    TRIAL BY JURY DEMANDED
 RECORDS LLC, RHINO                               )
 ENTERTAINMENT LLC, WARNER                        )
 MUSIC INC., WARNER MUSIC                         )
 INTERNATIONAL SERVICES LIMITED,                  )
 AND WARNER RECORDS INC.,                         )
                                                  )
                                 Plaintiffs,      )
                                                  )
        v.                                        )
                                                  )
 FRONTIER COMMUNICATIONS                          )
 CORPORATION,                                     )
                                                  )
                                 Defendant.       )
                                                  )
                                                  )


       Plaintiffs UMG Recordings, Inc., Capitol Records, LLC, and ABKCO Music & Records,

Inc. (collectively, the “Universal Plaintiffs”); Plaintiffs Sony Music Entertainment, Arista Music,

Arista Records LLC, Sony Music Entertainment US Latin, and Zomba Recording LLC

(collectively, the “Sony Plaintiffs”); and Plaintiffs Atlantic Recording Corporation, Elektra

Entertainment Group Inc., Lava Records LLC, Rhino Entertainment LLC, Warner Music Inc.,

Warner Music International Services Limited, and Warner Records Inc. (collectively, the

“Warner Plaintiffs,” and together with the Universal Plaintiffs and the Sony Plaintiffs, the
             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 2 of 17




“Plaintiffs”) by and through their attorneys Oppenheim + Zebrak, LLP, for their Complaint,

hereby allege, against Defendant Frontier Communications Corporation (“Frontier”), on personal

knowledge as to matters relating to themselves and on information and belief as to all other

matters, as set forth below:

                                  NATURE OF THE ACTION

       1.      Plaintiffs comprise record companies that produce, manufacture, distribute, sell,

and license commercial sound recordings, both in the United States and internationally. Through

their enormous investments of money, time, and exceptional creative efforts, Plaintiffs and their

recording artists have created, produced, developed, marketed, and distributed musical works

performed by some of the world’s most famous and popular artists. Plaintiffs own and/or control

in whole or in part the copyrights and/or exclusive rights in innumerable sound recordings.

Plaintiffs bring this action to remedy a massive violation of their rights under 17 U.S.C. §§ 106,

501, and 1401 et seq.1

       2.      Frontier is one of the largest Internet service providers in the United States. In

2019, Frontier had approximately 3.5 million Internet subscribers. At all pertinent times,

Frontier’s customers paid Frontier substantial subscription fees for access to and use of its high-

speed Internet network, with Frontier offering a tiered pricing structure based on the speed of

service. Frontier markets its high-speed service as enabling subscribers to “[d]ownload 10 songs

in 3.5 seconds.”

       3.      At all pertinent times, Frontier knew that its subscribers were using its high-speed

network to illegally download and distribute Plaintiffs’ sound recordings on Frontier’s network.


1
  All references to infringements and infringing activity below refer to reproductions and/or
distributions of copyrighted works without authorization. Likewise, all references to infringers
refer to subscribers who reproduce and/or distribute copyrighted works without authorization.
                                                 2
             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 3 of 17




Frontier has received hundreds of thousands of copyright infringement notices from copyright

owners, including Plaintiffs, but chose not to act on those notices and address the rampant

infringement on its network.

        4.      Through the provision of its services to known infringers, Frontier knowingly

contributed to, and reaped substantial profits from, massive copyright infringement committed

by thousands of its subscribers, causing great harm to Plaintiffs, their recording artists, and

others whose livelihoods depend upon the lawful sale and distribution of music. Frontier’s

contribution to its subscribers’ infringement is both willful and material, and renders Frontier

liable for its subscribers’ infringing activity.

        5.      The infringement notices sent by Plaintiffs and other copyright owners advised

Frontier of its subscribers’ blatant and systematic use of Frontier’s Internet service to illegally

download, copy, and distribute copyrighted works through illicit BitTorrent sites and other

online file-sharing services.

        6.      Frontier failed to adequately respond to these notices. It deliberately refused to

take reasonable measures to curb its subscribers from using its service to infringe on the

copyrights of others, including Plaintiffs, despite having direct knowledge of particular

subscribers engaging in specific, repeated acts of infringement.

        7.      It is well-established law that a party may not contribute to infringing behavior

that it knows is occurring. Further, a party with a direct financial interest in the infringing

activity has a responsibility to stop or limit it, when it has the right and practical ability to do so.

Despite its professed commitment to prohibit infringement on its network, Frontier ignored its

own policy and deliberately failed to act on infringement notices. Frontier provided known

repeat infringers with continued access to and use of its network and failed to terminate the



                                                    3
             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 4 of 17




accounts of, or otherwise take any meaningful action against, those subscribers. In reality,

Frontier operated its network as an attractive tool and safe haven for infringement.

       8.      Frontier derived an obvious and direct financial benefit from its subscribers’

infringement. Frontier marketed and promoted the high speeds of its network to attract those

using peer-to-peer (“P2P”) networks to infringe. The unlimited ability to download and

distribute Plaintiffs’ works through Frontier’s service served as a draw for Frontier to attract and

retain serial infringers as customers, and, as a consequence, to charge them higher fees for

increased bandwidth and higher-tiered service. Moreover, by failing to terminate the accounts of

specific recidivist infringers known to Frontier, Frontier obtained a direct financial benefit from

that infringing activity. That financial benefit included improper revenue that Frontier would not

have otherwise received had it terminated those accounts. Frontier decided not to terminate

repeat infringers for one simple reason: it wanted to maintain the revenue stream that it

generated from their accounts.

       9.      Frontier’s subscribers’ infringing activity that forms the basis for Plaintiffs’

claims, and for which Frontier is secondarily liable, occurred after Frontier received multiple

notices of those subscribers’ infringing activity. Specifically, Plaintiffs seek relief for copyright

infringement claims that accrued starting on May 1, 2021. Since that date, Frontier’s subscribers

have infringed 2,856 copyrighted works after those particular subscribers were identified to

Frontier in multiple infringement notices, and the infringement is ongoing. While Plaintiffs’

claims accrued during this period of time, Frontier’s knowledge of, and failure to take action

against, repeat infringers began as early as 2013.




                                                  4
             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 5 of 17




                                          THE PARTIES

                                              Plaintiffs

       10.       Plaintiff UMG Recordings, Inc. is a Delaware corporation with its principal place

of business at 2220 Colorado Avenue, Santa Monica, California 90404.

       11.       Plaintiff Capitol Records, LLC is Delaware Limited Liability Company with its

principal place of business at 1750 N. Vine Street, Los Angeles, California 90068.

       12.       Plaintiff ABKCO Music & Records, Inc. is a New York corporation with its

principal place of business at 85 Fifth Avenue, New York, New York 10003.

       13.       Plaintiff Sony Music Entertainment is a Delaware general partnership, the

partners of which are citizens of Delaware. Sony’s headquarters and principal place of business

are located at 25 Madison Avenue, New York, New York 10010.

       14.       Plaintiff Arista Music is a New York partnership with its principal place of

business at 25 Madison Avenue, New York, New York 10010.

       15.       Plaintiff Arista Records LLC is a Delaware Limited Liability Company with its

principal place of business at 25 Madison Avenue, New York, New York 10010.

       16.       Plaintiff Sony Music Entertainment US Latin is a Delaware Limited Liability

Company with its principal place of business at 3390 Mary Street, Suite 220, Coconut Grove,

Florida 33133.

       17.       Plaintiff Zomba Recording LLC is a Delaware Limited Liability Company with

its principal place of business at 25 Madison Avenue, New York, New York 10010.

       18.       Plaintiff Atlantic Recording Corporation is a Delaware corporation with its

principal place of business at 1633 Broadway, New York, New York 10019.




                                                  5
             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 6 of 17




       19.     Plaintiff Elektra Entertainment Group Inc. is a Delaware corporation with its

principal place of business at 1633 Broadway, New York, New York 10019.

       20.     Plaintiff Lava Records LLC is a Delaware Limited Liability Company with its

principal place of business at 1633 Broadway, New York, New York 10019.

       21.     Plaintiff Rhino Entertainment LLC is a Delaware Limited Liability Company with

its principal place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

       22.     Plaintiff Warner Music Inc. is a Delaware corporation with its principal place of

business at 1633 Broadway, New York, New York 10019.

       23.     Plaintiff Warner Music International Services Limited is a Limited Liability

Company, organized and existing under the laws of England and Wales, with its principal place

of business at 27 Wrights Lane, London W8 5 SW, United Kingdom.

       24.     Plaintiff Warner Records Inc. is a Delaware corporation with its principal place of

business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

       25.     Plaintiffs are some of the largest record companies in the world, engaged in the

business of producing, manufacturing, distributing, selling, licensing, and otherwise exploiting

sound recordings in the United States through various media. They invest substantial money,

time, effort, and talent in creating, advertising, promoting, selling, and licensing unique and

valuable sound recordings embodying the performances of their exclusive recording artists.

       26.     Plaintiffs own and/or control in whole or in part the copyrights and/or exclusive

rights in innumerable sound recordings, including the sound recordings listed on Exhibit A,

which is illustrative and non-exhaustive. All of the sound recordings listed on Exhibit A have

been registered, or filed pursuant to 17 U.S.C. § 1401, with the U.S. Copyright Office.




                                                 6
              Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 7 of 17




                                              Defendant

        27.     Defendant Frontier Communications Corporation is a corporation organized under

the laws of the state of Connecticut, with its principal place of business at 401 Merritt 7,

Norwalk, Connecticut 06851. Frontier also maintains substantial operations and offices in New

York.

        28.     On April 14, 2020, Frontier and certain affiliated debtor entities filed voluntary

petitions for relief under Chapter 11 of Title 11 of the United States Code in the Bankruptcy

Court of the United States District Court of the Southern District of New York.

        29.     On April 30, 2021, Frontier emerged from Chapter 11 bankruptcy, and the Fifth

Amended Joint Plan of Reorganization of Frontier Communications Corporation and Its Debtor

Affiliates Pursuant to Chapter 11 of the Bankruptcy Code became effective.

                                  JURISDICTION AND VENUE

        30.     This Court has subject matter jurisdiction over this action, which arises under the

Copyright Act, 17 U.S.C. §§ 101 et seq., pursuant to 28 U.S.C. §§ 1331 and 1338.

        31.     This Court has personal jurisdiction over Frontier pursuant to New York Civil

Practice Law and Rule (“CPLR”) 301. Frontier has offices in New York, employs thousands of

people in New York, has consented to jurisdiction in the state, and has pervasive corporate ties to

the state that are sufficient to justify the imposition of general jurisdiction here.

        32.     This Court also has personal jurisdiction over Frontier pursuant to CPLR 302.

Frontier transacts business within New York to supply Internet service to customers in this state.

In addition, Frontier has deliberately exploited the New York market, establishing network

operations in this district, selling its services to over 80,000 New York households, and

advertising its Internet service to potential subscribers in the state. Frontier has committed


                                                   7
             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 8 of 17




tortious acts within New York, including providing Internet service to New York subscribers

who used Frontier’s network to directly and repeatedly infringe Plaintiffs’ copyrights; continuing

to provide Internet service to, and failing to suspend or terminate the accounts of, New York

customers, even after receiving multiple notices of their infringing activity; advertising its high-

speed Internet service in New York to serve as a draw for subscribers who sought faster

download speeds to facilitate their direct and repeated infringements; and/or responding or

failing to respond to repeated notices of copyright infringement directed to infringing subscribers

located in the state. Frontier also has caused injury to Plaintiffs in this state by allowing its

customers to use Frontier’s network to systematically infringe Plaintiffs’ copyrights, all while

deriving millions of dollars in revenue from interstate commerce.

       33.     Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400.

                                   FACTUAL BACKGROUND

       34.     Representatives of Plaintiffs have transmitted to Frontier over 20,000 copyright

infringement notices, which fully complied with the Digital Millennium Copyright Act

(“DMCA”), detailing specific instances of its subscribers accessing P2P services via Frontier’s

network to unlawfully distribute and copy copyrighted works (“DMCA Notices”). P2P is a term

used to refer to a decentralized network of users whereby each Internet-connected participant

(i.e., a “peer” or a “node”) can act as both a supplier and consumer of content files.

       35.     The DMCA Notices identified the unique Internet Protocol (“IP”) address

assigned to each user of Frontier’s network, in addition to the date and time the infringing

activity was detected. Only Frontier, as the provider of the technology and system used to

infringe, had the ability required to match the IP address to a particular subscriber, as well as to

contact that subscriber or terminate that subscriber’s service.


                                                   8
              Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 9 of 17




        36.     The DMCA Notices advised Frontier of clear and unambiguous infringing activity

by Frontier’s subscribers—that is, unauthorized downloading and distribution of copyrighted

music. Frontier’s subscribers had no legal basis or justification for downloading or distributing

digital copies of Plaintiffs’ sound recordings to thousands or millions of strangers over the

Internet.

        37.     In addition to documenting the sheer volume of the infringing activity on its

network, the DMCA Notices sent to Frontier identified specific subscribers who were flagrant

and serial infringers.

        38.     Over the years, Frontier received thousands of infringement notices from other

copyright owners. Plaintiffs are aware of some, but by no means all, of those notices. Those

notices identified thousands of other Frontier subscribers engaged in blatant and repeated

infringement, with more than 4,000 subscribers identified in three or more notices and some

subscribers identified in 100 or more notices.

        39.     These examples and countless others amply illustrate that, rather than terminating

repeat infringers—and losing subscription revenues—Frontier consciously chose to look the

other way in order to continue to collect subscriber fees.

        40.     During all pertinent times, Frontier had the full legal right, obligation, and

technical ability to prevent or limit the infringements occurring on its network. Under Frontier’s

“Acceptable Use Policy,” which its subscribers agreed to as a condition of using its Internet

service, Frontier was empowered to suspend or terminate a subscriber’s Internet access for a

variety of reasons, including a subscriber’s use of its network or services for “transmitting or

receiving copyright infringing . . . material.” Further, Frontier’s Acceptable Use Policy

expressly provided: “Repeated copyright infringements are grounds for termination of service.”



                                                  9
             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 10 of 17




       41.     Despite these alleged policies, and despite receiving thousands of DMCA Notices

from Plaintiffs’ representatives, and thousands of similar notices from other copyright owners,

Frontier knowingly permitted specifically identified repeat infringers to continue to use its

network to infringe. Rather than disconnect or otherwise address the Internet access of blatant

repeat infringers, Frontier knowingly continued to provide these subscribers with the Internet

access that enabled them to continue to illegally download or distribute Plaintiffs’ copyrighted

works unabated. Frontier’s provision of high-speed Internet service materially contributed to

these direct infringements.

       42.     Frontier’s motivation for refusing to terminate or suspend the accounts of blatant

infringing subscribers was simple: it valued its own profits over its legal responsibilities.

Retaining infringing subscribers provided a direct financial benefit to Frontier. Frontier did not

want to lose subscriber revenue by terminating accounts of infringing subscribers. Frontier did

not want to risk the possibility that account terminations would make its service less attractive to

existing or prospective users. Moreover, infringing subscribers were especially profitable to

Frontier. Illegal P2P activity consumes substantial Internet data usage, leading subscribers to

pay more money for plans with faster Internet speeds and greater data usage. In addition,

Frontier was simply disinterested in devoting sufficient resources to tracking repeat infringers,

responding to infringement notices, and terminating accounts in appropriate circumstances.

Considering only its own pecuniary gain, Frontier ignored and turned a blind eye to flagrant,

repeat infringement by known specific subscribers, thus facilitating and multiplying the harm to

Plaintiffs. And Frontier’s failure to adequately police its infringing subscribers was a draw to

subscribers to purchase Frontier’s services, so that the subscribers could then use those services

to infringe Plaintiffs’ (and others’) copyrights. The specific infringing subscribers identified in



                                                 10
                Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 11 of 17




the DMCA Notices knew Frontier would not terminate their accounts despite receiving multiple

notices identifying them as infringers, and they remained Frontier subscribers to continue

illegally downloading copyrighted works.

          43.     The consequences of Frontier’s support of and profit from infringement are

obvious and stark. The use of Frontier’s network by its subscribers to copy and distribute

infringing copies of Plaintiffs’ copyrighted works undercuts the legitimate music market,

depriving Plaintiffs, and those recording artists whose works they sell and license, of the

compensation to which they are entitled. Without such compensation, Plaintiffs and their

recording artists have fewer resources available to invest in the further creation and distribution

of high-quality music.

                                       CLAIMS FOR RELIEF

                                 FIRST CAUSE OF ACTION
                   Contributory Copyright Infringement Claim (17 U.S.C. § 101 et seq.)

          44.     Plaintiffs repeat and reallege each and every allegation above as if fully set forth

herein.

          45.     Frontier and its subscribers do not have any authorization, permission, license or

consent to exploit the copyrighted sound recordings at issue.

          46.     Plaintiffs are the legal or beneficial owners of the copyrighted works that were

infringed by Frontier’s subscribers and which were duly registered, or filed pursuant to 17 U.S.C.

§ 1401, with the U.S. Copyright Office. Using Internet access and services provided by Frontier,

its subscribers unlawfully reproduced and distributed via BitTorrent and other P2P protocols

thousands of Plaintiffs’ sound recordings, including those listed on Exhibit A. The foregoing

activity constitutes direct infringement or an unauthorized act in violation of 17 U.S.C. §§ 106,

501, and 1401 et seq.

                                                   11
             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 12 of 17




       47.       Frontier is contributorily liable for the direct infringements of its subscribers

described herein. Through the DMCA Notices and other means, Frontier had knowledge that its

network was being used for copyright infringement on a massive scale; Frontier also knew which

specific subscribers engaged in such repeated and flagrant infringement. Nevertheless, Frontier

facilitated, encouraged, and materially contributed to such infringement by continuing to provide

its network and the facilities necessary for its subscribers to commit repeated infringements.

Frontier had the means to withhold that assistance upon learning of specific infringing activity by

specific users but failed to do so.

       48.       By purposefully ignoring and turning a blind eye to its subscribers’ flagrant and

repeated infringements, Frontier knowingly caused and materially contributed to the unlawful

reproduction and distribution of Plaintiffs’ copyrighted works, including but not limited to those

listed on Exhibit A, in violation of Plaintiffs’ exclusive rights under the copyright laws of the

United States.

       49.       Each infringement of Plaintiffs’ copyrighted sound recordings constitutes a

separate and distinct act of infringement.

       50.       The foregoing acts of infringement by Frontier have been willful, intentional, and

purposeful, in disregard of Plaintiffs’ rights. Indeed, the sound recordings listed on Exhibit A

represent works infringed by Frontier’s subscribers after Plaintiffs identified those particular

subscribers to Frontier in multiple DMCA Notices.

       51.       As a direct and proximate result of its wrongful conduct, Frontier has and will

obtain benefits, including, but not limited to, profits to which Frontier is not entitled.

       52.       As a direct and proximate result of Frontier’s wrongful conduct, Plaintiffs have

been, and will continue to be, substantially and irreparably harmed in an amount not readily



                                                   12
                Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 13 of 17




capable of determination. Unless restrained by this Court, Frontier will cause further irreparable

injury to Plaintiffs.

          53.     As a direct and proximate result of Frontier’s willful infringement of Plaintiffs’

copyrights, Plaintiffs are entitled to statutory damages, pursuant to 17 U.S.C. § 504(c), in an

amount of up to $150,000 with respect to each of the 2,856 works infringed, or such other

amount as may be proper under 17 U.S.C. § 504(c).

          54.     Plaintiffs are also entitled to their attorneys’ fees and full costs pursuant to

17 U.S.C. § 505.

                                SECOND CAUSE OF ACTION
                 Vicarious Copyright Infringement Claim (17 U.S.C. § 101 et seq.)

          55.     Plaintiffs repeat and reallege each and every allegation above as if fully set forth

herein.

          56.     Frontier and its subscribers have no authorization, license or other consent to

exploit the copyrighted sound recordings at issue.

          57.     Plaintiffs are the legal or beneficial owners of the copyrighted works that were

infringed by Frontier’s subscribers and which were duly registered, or filed pursuant to 17 U.S.C.

§ 1401, with the U.S. Copyright Office. Using Internet access and services provided by Frontier,

its subscribers unlawfully reproduced and distributed via BitTorrent and other P2P protocols

thousands of Plaintiffs’ sound recordings, including those listed on Exhibit A. The foregoing

activity constitutes direct infringement or an unauthorized act in violation of 17 U.S.C. §§ 106,

501, and 1401 et seq.

          58.     Frontier had the legal right and practical ability to supervise and control the

infringing activities that occurred through the use of its network and at all relevant times had a

financial interest in, and derived direct financial benefit from, the infringing use of its network.

                                                    13
               Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 14 of 17




Frontier derived an obvious and direct financial benefit from its subscribers’ infringement. The

ability to use Frontier’s high-speed Internet facilities to illegally download Plaintiffs’

copyrighted works served to draw, maintain, and generate higher fees from paying subscribers to

Frontier’s service. Among other financial benefits, by failing to terminate the accounts of

specific repeat infringers known to Frontier, Frontier earned illicit revenue through user

subscription fees that it would not have otherwise received from repeat infringers, as well as new

subscribers drawn to Frontier’s services for the purpose of illegally downloading copyrighted

works. The specific infringing subscribers identified in the DMCA Notices knew Frontier would

not terminate their accounts despite Frontier’s receipt of multiple notices identifying them as

infringers, and they remained Frontier subscribers to continue illegally downloading copyrighted

works.

         59.     Frontier is vicariously liable for the unlawful reproduction and distribution of

Plaintiffs’ copyrighted works, including but not limited to those listed on Exhibit A, in violation

of Plaintiffs’ exclusive rights under the copyright laws of the United States.

         60.     Each infringement of Plaintiffs’ copyrighted sound recordings constitutes a

separate and distinct act of infringement.

         61.     The foregoing acts of infringement by Frontier have been willful, intentional, and

purposeful, in disregard of Plaintiffs’ rights. Indeed, the sound recordings listed on Exhibit A

represent works infringed by Frontier’s subscribers after Plaintiffs identified those particular

subscribers to Frontier in multiple prior DMCA Notices.

         62.     As a direct and proximate result of its wrongful conduct, Frontier has and will

obtain benefits, including, but not limited to, profits to which Frontier is not entitled.




                                                  14
              Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 15 of 17




        63.     As a direct and proximate result of Frontier’s wrongful conduct, Plaintiffs have

been, and will continue to be, substantially and irreparably harmed in an amount not readily

capable of determination. Unless restrained by this Court, Frontier will cause further irreparable

injury to Plaintiffs.

        64.     As a direct and proximate result of Frontier’s willful infringement of Plaintiffs’

copyrights, Plaintiffs are entitled to statutory damages, pursuant to 17 U.S.C. § 504(c), in an

amount of up to $150,000 with respect to each of the 2,856 works infringed, or such other

amount as may be proper under 17 U.S.C. § 504(c).

        65.     Plaintiffs are also entitled to their attorneys’ fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request judgment against Frontier as follows:

        A.      Declaring that Frontier willfully infringed Plaintiffs’ copyrighted sound

                recordings;

        B.      Issuing a preliminary and permanent injunction enjoining Frontier, and its

                agents, servants, employees, attorneys, successors and assigns, and all persons,

                firms, and corporations acting in active concert or participation with it, from

                directly or indirectly reproducing, distributing, publicly displaying, creating

                derivative works, otherwise infringing or causing, enabling, facilitating,

                encouraging or inducing the reproduction, distribution, public display, creation

                of derivative works or other infringement of, any of the respective copyrights

                owned or exclusively controlled, in whole or in part, by Plaintiffs, whether now




                                                  15
     Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 16 of 17




       in existence or hereinafter created, and ordering that all unlawful copies be

       destroyed;

C.     Entering judgment for Plaintiffs against Frontier for statutory damages in an

       amount based upon Frontier’s willful acts of infringement of Plaintiffs’

       copyrighted sound recordings and unauthorized acts, as alleged above, pursuant to

       the Copyright Act, 17 U.S.C. §§ 101 et seq.;

D.     Alternatively, ordering Frontier to render a full and complete accounting to

       Plaintiffs of Frontier’s profits, gains, advantages or the value of business

       opportunities received from the foregoing acts of infringement and entering

       judgment for Plaintiffs against Frontier for all damages suffered by Plaintiffs and

       for any profits or gain by Frontier attributable to the infringements of Plaintiffs’

       copyrights and unauthorized acts alleged above in amounts to be determined at

       trial;

E.     Awarding Plaintiffs the costs and disbursements of this action, including

       reasonable attorneys’ fees, pursuant to 17 U.S.C. § 505;

F.     Awarding Plaintiffs pre-judgment and post-judgment interest, to the fullest extent

       available, on the foregoing; and

G.     Granting such other and further relief as the Court deems just and proper.




                                          16
             Case 1:21-cv-05050 Document 1 Filed 06/08/21 Page 17 of 17




                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a jury trial on

all issues so triable in this action.



Dated: June 8, 2021                         OPPENHEIM + ZEBRAK, LLP
      Washington, DC
                                              /s/ Matthew J. Oppenheim
                                            Matthew J. Oppenheim
                                            Lucy Grace D. Noyola (pro hac vice motion
                                            forthcoming)
                                            4530 Wisconsin Avenue, NW, Fifth Floor
                                            Washington, DC 20016
                                            Tel: 202-480-2999
                                            matt@oandzlaw.com
                                            lucy@oandzlaw.com


                                            Attorneys for Plaintiffs




                                                17
